Case: 12-13914   Date Filed: 05/31/2013   Page: 1 of 5


                                                        [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-13914
                        Non-Argument Calendar
                      ________________________

                       Agency No. A087-348-208



GO WAN TJHING,


                                                                     Petitioner,


                                  versus


U.S. ATTORNEY GENERAL,


                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                             (May 31, 2013)


Before CARNES, BARKETT and BLACK, Circuit Judges.

PER CURIAM:
                Case: 12-13914      Date Filed: 05/31/2013      Page: 2 of 5




       Go Wan Tjhing, an Indonesian citizen of Chinese ethnicity, petitions for

review of the Board of Immigration Appeals’ (BIA) order dismissing his appeal

from the Immigration Judge’s (IJ) denial of his application for withholding of

removal under the Immigration and Nationality Act (INA), 8 U.S.C. § 1231(b)(3). 1

The BIA concluded Tjhing did not establish past persecution entitling him to a

presumption of future persecution and, consequently, eligibility for withholding of

removal, because nationwide riots and civil strife in Indonesia in 1998 did not

constitute persecution. Tjhing argues before us that the BIA erred by concluding

he was not persecuted simply because there was rioting and civil strife. Instead,

Tjhing alleged that he was persecuted in 1998 because of his Chinese ethnicity and

Christian religion.

       We agree with Tjhing that the BIA misconceived his claim. The BIA

determined Tjhing “did not demonstrate that he was persecuted in 1998 because

there were countrywide riots and general civil strife in the country at that time,

which does not constitute persecution.” While “widespread savage violence

affecting [the population of an entire country] as the result of civil strife and

anarchy” may not constitute persecution, see Matter of Sanchez and Escobar, 19 I.


       1
        Tjhing also applied for asylum and relief under the Convention Against Torture.
Tjhing, however, does not raise any argument on appeal concerning those claims and has
therefore abandoned them. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th Cir.
2005).
                                              2
              Case: 12-13914     Date Filed: 05/31/2013    Page: 3 of 5


& N. Dec. 276, 284 (BIA 1985); cf. Mazariegos v. U.S. Att’y Gen., 241 F.3d 1320,

1328 (11th Cir. 2001) (“[T]he INA does not extend eligibility for asylum to anyone

who fears the general danger that inevitably accompanies political ferment and

factional strife.” (quotation omitted)), Tjhing did not seek withholding of removal

solely on account of general civil unrest. Rather, in a statement attached to his

application for withholding of removal, Tjhing maintained that in May 1998, an

anti-Chinese riot broke out during which hundreds of people came to his house one

night shouting “[b]urn Chinese, burn the pig Chinese.” He further alleged that the

mob broke into his house and attacked him and his family. Tjhing reiterated these

assertions in his testimony before the IJ.

      That general strife or mass unrest has embroiled a country in violence does

not eliminate a claim that a petitioner was persecuted on the basis of a statutorily

protected ground. See 8 U.S.C. § 1231(b)(3)(A) (prohibiting the removal of an

alien if “the alien’s life or freedom would be threatened in [the country of removal]

because of the alien’s race, religion, nationality, membership in a particular social

group, or political opinion”). The BIA in this case assumed Tjhing was credible,

and he presented evidence that he was targeted for mob violence because of his

Chinese ancestry, that is, on account of a statutorily protected ground. Thus, the

correct inquiry was whether the mob’s actions against the petitioner rose to the

extreme level of persecution, not whether civil unrest generally amounts to


                                             3
               Case: 12-13914     Date Filed: 05/31/2013    Page: 4 of 5


persecution. See Perlera-Escobar v. Exec. Office for Immigration, 894 F.2d 1292,

1298 (11th Cir. 1990) (“In the context of a civil war, where general conditions of

violence exist, it becomes necessary to examine the motivations of the group

threatening the alien.”).

      The BIA, however, did not reach this issue, and we may not address it on

our own. “[I]n cases on appeal where the BIA has not addressed a particular issue

that a petitioner put before it, ‘the proper course, except in rare circumstances, is to

remand to the agency for additional investigation or explanation.’” Calle v. U.S.

Att’y Gen., 504 F.3d 1324, 1329 (11th Cir. 2007) (quoting INS v. Ventura, 537

U.S. 12, 16, (2002) (per curiam)); see also Gonzales v. Thomas, 547 U.S. 183,

185-87 (2006) (per curiam). It is immaterial that the BIA also concluded Tjhing

failed to establish a threat of future persecution. If the 1998 incident amounted to

persecution, the BIA would have to undertake a different analysis of the likelihood

of future persecution. Specifically, Tjhing would be entitled to a rebuttable

presumption of future persecution and the Government would be required to

demonstrate by a preponderance of the evidence that (1) Tjhing could relocate

within Indonesia, or (2) a fundamental change in circumstances had occurred. See

Sanchez Jimenez v. U.S. Att’y Gen., 492 F.3d 1223, 1237 & n.11 (11th Cir. 2007);

see also 8 C.F.R. § 1208.16(b)(1). Accordingly, we conclude remand to the BIA is

appropriate in this situation so the agency may apply its expertise to the question of


                                           4
              Case: 12-13914     Date Filed: 05/31/2013   Page: 5 of 5


whether Tjhing experienced persecution in 1998. See Gonzales, 547 U.S. at

186-87.

      Nevertheless, substantial evidence supported the BIA’s finding that Tjhing

failed to demonstrate past persecution on the basis of a statutorily protected ground

on account of an assault that occurred in April 2000. Tjhing testified that, while he

was travelling on business, a group of people stopped him, pulled him from his car,

and beat him. Tjhing further testified he did not know why he was attacked, but he

knew that his assailants were aware of his Chinese ancestry. Tjhing conceded he

did not know why he was assaulted, and he thus presented evidence only that he

was the victim of private violence or criminal activity. Such evidence “does not

constitute evidence of persecution based on a statutorily protected ground.” Ruiz v.

U.S. Att’y Gen., 440 F.3d 1247, 1258 (11th Cir. 2006). Viewed in the light most

favorable to the BIA’s decision, the record does not compel reversal of the

administrative finding that the attack was not on account of a statutorily protected

ground. See Sanchez Jimenez, 492 F.3d at 1230. Accordingly, Tjhing’s petition

for review is denied to the extent it challenges the BIA’s findings regarding the

April 2000 assault.

      PETITION GRANTED IN PART, DENIED IN PART, AND

REMANDED.




                                          5